       Case 7:21-cv-00013 Document 17 Filed on 04/07/21 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                           April 07, 2021
                                      UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                                       SOUTHERN DISTRICT OF TEXAS
                                           MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      § CIVIL ACTION NO. 7:21-cv-00013
0.185 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; and SMV RIO §
GRANDE CITY LLC,                      §
                                      §
      Defendants.                     §

                                          SCHEDULING ORDER

         The Court now considers the parties’ “Joint Discovery/Case Management Plan Under

FRCP 26(f).”1 This is an eminent domain case.2 No party disagrees with the jurisdictional

allegations3 or the proposed discovery plan.4 In light of the parties’ agreement, the Court enters

this scheduling order in lieu of holding an initial pretrial and scheduling conference. 5 The initial

pretrial conference previously scheduled for April 13, 2021,6 is CANCELLED. This case-

specific scheduling order controls disposition of this action until further order of the Court. The

following actions shall be completed by the dates indicated:

              PRETRIAL EVENTS                                     DEADLINES
Deadline to file all documentation adding,
substituting, disclaiming, or dismissing
                                                   July 7, 2021
interested parties.7
N.B.8: If necessary, the United States may
1
  Dkt. No. 16.
2
  See id. at 1–2, ¶ 3.
3
  Id. at 2, ¶ 5.
4
  Id. at 4, ¶ 11.
5
  See FED. R. CIV. P. 16(b).
6
  Dkt. No. 9.
7
  See FED. R. CIV. P. 71.1(c), (i).


1/3
       Case 7:21-cv-00013 Document 17 Filed on 04/07/21 in TXSD Page 2 of 3




also file amended condemnation documents
or an amended schedule of interested parties.

Deadline for all parties to designate expert
witnesses and provide expert reports in
                                                           November 5, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Deadline for all parties to designate rebuttal
expert witnesses and provide expert reports in
                                                           December 6, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Discovery deadline. Counsel may by
agreement continue conducting discovery
beyond the deadline, but no extension will be              January 5, 2022
granted because of information acquired in
post-deadline discovery.9

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just                January 20, 2022
compensation.
N.B.10: Parties may request a jury trial or a
special commission11 or consent to a bench
trial. There is no right to jury trial.12

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
compensation.                                              February 4, 2022
N.B.: The Court will conduct a preliminary
screening of the briefs and anticipated
evidence submitted to determine whether the


8
  See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).
9
  See FED. R. CIV. P. 29(b). The parties have Court approval to stipulate to discovery extensions with the indicated
limitation. The parties may not modify deadlines to accomplish Court filings without Court approval. Discovery is
generally not filed. See LR5.4, LR26.1.
10
   See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).
11
   FED. R. CIV. P. 71.1(h).
12
   Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).


2/3
       Case 7:21-cv-00013 Document 17 Filed on 04/07/21 in TXSD Page 3 of 3




evidence is sufficient to order a jury trial if
one is requested.13

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                            March 7, 2022
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  May 6, 2022
proposed findings of fact & conclusions of
law).14

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                            June 20, 2022, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier schedule, is binding on all parties, and shall not be

modified except by leave of Court upon showing of good cause.15 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 7th day of April 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




13
   See United States v. 320.0 Acres of Land, More or Less in Monroe Cnty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).
14
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
15
   See FED. R. CIV. P. 16(b)(4); 6A ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL
PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1998 & Supp. Oct. 2020).


3/3
